                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

REGINALD K. WATSON JR.                                                                    PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:18CV-P233-JHM

SOUTHERN HEALTH PARTNERS et al.                                                       DEFENDANTS


                                   MEMORANDUM OPINION

        Plaintiff Reginald K. Watson Jr., an inmate at the Hardin County Detention Center

(HCDC), filed a pro se complaint pursuant to 42 U.S.C. § 1983 against Southern Health Partners

and Carmen Blackburn, “medical team administrator” at HCDC. By Memorandum Opinion and

Order entered October 3, 2018 (DN 8), the Court conducted an initial review of the complaint

pursuant to 28 U.S.C. § 1915A and dismissed the federal claims against Defendants. Before

dismissing the action, however, the Court provided Plaintiff with an opportunity to file an

amended complaint to describe the facts surrounding how Defendant Blackburn allegedly

violated his rights; to name as Defendants in their individual capacities any other persons who

allegedly violated his rights; and to describe the facts detailing what each Defendant allegedly

did to violate his rights. The Court advised Plaintiff that his failure to file an amended complaint

within 30 days from entry of the Memorandum Opinion and Order would result in dismissal of

the federal claims for the reasons stated therein and dismissal of the state-law claims without

prejudice pursuant to 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise

supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all claims over

which it has original jurisdiction.”).
        The 30-day period has expired, and the record reflects that Plaintiff has not filed an

amended complaint. Therefore, the Court will enter a separate Order dismissing this action.

Date:   December 18, 2018




cc:     Plaintiff, pro se
        Defendants
        Hardin County Attorney
4414.005




                                                  2
